Name: Commission Regulation (EEC) No 3188/88 of 17 October 1988 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: international trade;  natural environment
 Date Published: nan

 19 . 10 . 88 Official Journal of the European Communities No L 285 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3188 / 88 of 17 October 1988 amending Council Regulation (EEC) No 3626 / 82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna und flora THE COMMISSION OF THE EUROPEAN COMMUNITIES Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Article 1 Appendix III of Annex A to Regulation (EEC ) No 3626 / 82 is hereby replaced by the Annex to this Regulation . Having regard to Council Regulation (EEC) No 3626 / 82 of 3 December 1982 on the implementation in the Corrimunity of the Convention on international trade in endangered species of wild fauna and flora ( J ), as last amended by Regulation (EEC) No 869 / 88 ( 2 ), and in particular Article 4 , thereof, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Whereas alterations were made to Appendix III to the Convention ; whereas Appendix III of Annex A to Regulation (EEC) No 3626 / 82 should now be amended to incorporate the amendments accepted by the Member States parties to the abovementioned Convention ; It shall apply from 21 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1988 For the Commission Stanley CLINTON DAVIS Member of the Commission ( ») OJ No L 384 , 31 . 12 . 1982 , p . 1 . ( 2 ) OJ No L 87 , 31 . 3 . 1988 , p . 67 . 19 . 10 . $8No L 285 / 2 Official Journal of the European Communities ANNEX ¢APPENDIX III H (2 ) Interpretation : 1 . References to taxa higher than species are for the purpose of information or classification only . 2 . Two asterisks {**) placed against the name of a species indicate that one sub-species is included in Appendix II and that this sub-species is excluded from Appendix III . 3 . The symbol ' = ' followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 372 Includes synonym Tamandua mexicana = 373 Includes synonym Cabassous gymnurus - 374 Includes synonym Manis longicaudata = 375 Includes generic synonym Coendou = 376 Includes generic synonym Cuniculus = 377 Includes synonym Nasua narica = 378 Includes synonym Galictis allamandi = 379 Includes generic synonym Viverra , = 380 Also referenced as Tragelapbus eurycerus ; includes generic synonym Taurotragus = 381 Also referenced as Ardeola ibis = 382 Also referenced as Egretta alba = 383 Also referenced as Spatula clypeata = 384 Also referenced as Nyroca nyroca = 385 Includes synonym Dendrocygna falva = 386 Also referenced as Cairina hartlaubii = 387 Also referenced as Pauxi pauxi = 388 Includes synonym Arborophila orientalis = 389 Also referenced as Turturoena iriditorques or Columba malherbii (partim) = 390 Also referenced as Columba mayeri = 391 Also referenced as Treron australis (partim) = 392 Also referenced as Calopelia brehmeri -, includes synonym Calopelia puella = 393 Also referenced as Tympanistria tympanistria = 394 Also referenced as Terpsiphone bourbonnensis = 395 Also referenced as Estrilda subflava or Sporaeginthus subflavus = 396 Also referenced as Estrilda larvata ; includes synonym Lagonosticta vinacea = 397 Includes generic synonym Spermestes = 398 Also referenced as Euodice cantans (') The entries '(C 1 )' '(C 2 )' after the name of a species or a higher taxon show that one or more sub-species or species , of that species or taxon , appear in part 1 or 2 of Annex C to the Regulation . ( 2 ) The translations of the Latin names are given as a guide only . 19 . 10 . 88 Official Journal of the European Communities No L 285 / 3 = 399 Also referenced as Hypargos nitidulus = 400 Includes synonym Parmoptila rubrifrons = 401 Includes synonym Pyrenestes frommi and Pyrenestes rothschildi - 402 Also referenced as Estrilda bengala = 403 Includes synonym Bubalornis niger = 404 Also referenced as Euplectes afra = 405 Also referenced as Coliuspasser ardens = 406 Includes synonym Coliuspasser macrourus = 407 Includes synonym Euplectes franciscanus = 408 Also referenced as Anaplectes melanotis - 409 Includes synonym Passer diffusus, Passer gongonensis, Passer suahelicus and Passer swainsonii = 410 Includes synonym Ploceus nigriceps = 411 Includes synonym Ploceux atrogularis = 412 Also referenced as Sitagra luteola = 413 Also referenced as Sitagra melanocephala = 414 Includes synonyms Ploceus katangae, Ploceus reichardi, Ploceus ruweti and Ploceus vitellinus = 415 Also referenced as Hypochera chalybeata ; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina = 416 Includes synonym Vidua orientalis = 417 Also referenced as Pelusios subniger = 418 Formerly included in genus Natrix 4 . The names of the countries placed against the names of species are those of the parties submitting these species for inclusion in this Appendix . 5 . Any animal or plant , whether live or dead , of a species listed in this Appendix is covered by the provisions of the Convention , as is any readily recognizable part or derivative thereof, except plant seeds , spores , pollen ( including pollinia ), tissue cultures and flasked seedling cultures (Resolutions Conf. 4.24 and Conf. 6.18 ). No L 285 / 4 Official Journal of the European Communities 19 . 10 . 88 Species Country FAUNA ANIMALS MAMMALIA MAMMALS CHIROPTERA Bats || Phyllostomidae Vampyrops lineatus Uruguay New World leaf-nosed bats False vampire bat EDENTATA I Edendates I I\ Myrmecophagidae Tamandua tetradactyla (**) = 372 Guatemala Ant-eaters Collared ant-eater Choloepidae  Choloepus hoffmanni Costa Rica Sloths Hoffmann's sloth I Dasypodidae Cabassous centralis Costa Rica Armadillos Northern naked-tailed armadillo . Cabassous tatouay = 373 Uruguay Eleven-banded or broad-banded armadillo PHOLIDOTA Pangolins or scaly ant-eaters Manidae Manis gigantea (CI ) Ghana Pangolins Giant pangolin l Manis tetradactyla = 374 (C 1 ) Ghana I Long-tailed pangolin I Manis tricuspis (C 1 ) Ghana \ Small-scaled tree pangolin RODENTIA Rodents Sciuridae Epixerus ebii Ghana Squirrels and marmots Ebian's palm squirrel Sciurus deppei Costa Rica l Deppe's squirrel Anomaluridae Anomalurus beecrofti Ghana Scaly-tailed squirrels Beecroft's flying squirrel I Anomalurus derbianus Ghana l Lord Derby's flying squirrel Anomalurus peli Ghana l Pel's flying squirrel I Idiurus macrotis Ghana I Long-eared flying squirrel Hystricidae Hystrix cristata Ghana Old World porcupines North African porcupine Erethizontidae Spbiggurus mexicanus = 375 Honduras New World porcupines Mexican porcupine l Spbiggurus spinosus = 375 Uruguay \ South American tree-porcupines 19 . 10 . 88 Official Journal of the European Communities No L 285 / 5 Species Country Agoutidae Agouti paca = 376 Honduras Paca or spotted cavy Dasyproctidae Dasyprocta punctata Honduras Agouti I CARNIVORA \ \ Carnivores \ Ursidae Melursus ursinus India Sloth bear I Procyonidae Bassaricyon gabbii Costa Rica Raccoons Bushy-tailed olingo Bassariscus sumichrasti Costa Rica \ Central American cacomistle \ l Nasua nasua = 377 Honduras \ Coati Nasua nasua solitaria Uruguay South Brazilian coati \ Potos flavus Honduras Kinkajou Mustelidae Eira barbara Honduras Weasels , badgers , skunks and Tayra \ others Galictis vittata = 378 Costa Rica \ Grison I Mellivora capensis Ghana , Botswana Ratel or honey-badger Viverridae Civettictis civetta = 379 Botswana Genets , civets and mongooses African civet or civet cat l Protelidae Proteles cristatus Botswana Hyaenas Aardwolf PINNIPEDIA Seals and walruses 1 I Odobenidae Odobenus rosmarus Canada Walruses Atlantic walrus ARTIODACTYLA Even-toed ungulates Hippopotamidae Hippopotamus amphibius (C 2 ) Ghana Hippopotamuses Common hippopotamus Traguilidae Hyemoschus aquaticus Ghana Chevrotains Water chevrotain Cervidae Cervus elaphus barbarus Tunisia True deer Barbary deer Mazama americana cerasina Guatemala Costa Rican red brocket Odocoileus virginianus mayensis Guatemala Bovidae Antilope cervicapra Nepal Cattle , sheep , goats , antelopes , etc. Blackbuck or Indian antelope Boocercus eurycerus = 380 Ghana l Bongo l Bubalus bubalis Nepal Asiatic or water buffalo , or arna Damaliscus lunatus Ghana ' Swift topi or sassaby No L 285 / 6 Official Journal of the European Communities 19 . 10 . 88 Species Country Gazella cuvieri Tunisia Cuvier's gazelle Gazella dorcas Tunisia Dorcas gazelle Gazella leptoceros Tunisia Slender-horned or Loder's gazelle l Tetracerus quadricornis Nepal Four-horned antelope or chousingha Tragelaphus spekei Ghana Sitatunga or marshbuch AVES BIRDS RHEIFORMES Rheas I |\ Rheidae Rhea americana [**) Uruguay Rheas Common rhea or nandu , so South American l ostrich CICONIIFORMES Wading birds (herons and kin ) I I| Ardeidae Ardea goliath Ghana Herons and bitterns Goliath heron Bubulcus ibis = 381 (C I ) Ghana Cattle egret l Casmerodius albus = 382 (C 1 ) Ghana Common or great egret Egretta garzetta (CI ) Ghana Little egret Ciconiidae Ephippiorhynchus senegalensis Ghana Storks Saddle-billed stork | Leptoptilos crumeniferus Ghana Marabou ( adjutant ) stork Threskiornithidae Hagedashia hagedash Ghana Ibises and spoonbills Hadada ibis Lampribis rara Ghana Spotted-breasted ibis Threskiornis aethiopicus Ghana Sacred ibis ANSERIFORMES Waterfowl Anatidae Alopochen aegyptiacus (C 1 ) Ghana Ducks , geese and swans Egyptian goose Anas acuta Ghana Common pintail Anas capensis Ghana Cape teal Anas clypeata = 383 Ghana Northern Shoveller 19 . 10 . 88 Official Journal of the European Communities No L 285 / 7 l Species Country FALCONIFORMES ' Cathardidae GALL1FORMES Gamebirds or fowl-like birds Cracidae Curassows and guans Phasianidae Pheasants , partridges , quails and peacocks Anas crecca Common teal Anas penelope Eurasian wigeon Anas querquedula (C 1 ) Garganey Aythya nyroca = 384 (C 1 ) Ferruginous duck Cairina moschata Muscovy duck Dendrocygna autumnalis Red-billed whistling duck Dendrocygna bicolor = 385 Fulvous whistling duck Dendrocygna viduata Write faced tree duck Nettapus auritus African pygmy goose Plectropterus gambensis Spur-winged goose Pteronetta hartlaubii = 386 Hartlaub's duck Sarcoramphus papa King vulture Crax alberti Blue-billed curassow Crax daubentoni Yellow-knobbed curassow Crax globulosa Wattled curassow Crax pauxi = 387 Helmeted curassow Crax rubra (C 2 ) Great curassow Ortalis vetula (C 2 ) Plain chachalaca Penelope purpurascens Crested guan Penelopina nigra (C 2 ) Highland guan Agelastes meleagrides White-breasted guinea fowl Agriocharis ocellata Ocellated turkey Arborophila brunneopectus = 388 Brown-breasted tree partridge Ghana Ghana Ghana Ghana Honduras Honduras Ghana , Honduras Ghana Ghana Ghana Ghana Honduras Colombia Colombia Colombia Colombia Colombia , Costa Rica , Guatemala , Honduras Guatemala , Honduras Honduras Guatemala Ghana Guatemala Malaysia No L 285 / 8 Official Journal of the European Communities 19 . 10 . 88 Species Country CHARADRIIFORMES Burhinidae Thick-knees COLUMBIFORMES Pigeons , sandgrouse and dodos Columbidae Pigeons and doves Arborophila charltonii Chesnut-breasted tree partridge Caloperdix oculea Ferruginous wood partridge Lophura erythrophthalma Crestless fireback pheasant Lophura ignita Crested fireback pheasant Melanoperdix nigra Black wood partridge Polyplectron inopinatum Rotschild's peacock-pheasant , mountain peacock-pheasant Rhizothera longirostris Long-billed wood partridge Rollulus rouloul Crested wood partridge or roulroul Tragopan satyra Horned tragopan or pheasant , satyn tragopan Burhinus bistriatus Double striped thick-knee Columba guinea Speckled pigeon or Guinea pigeon Columba iriditorques = 389 Bronze-naped pigeon Columba livia (C 1 ) Rock dove Columba unicincta African wood pigeon or Afer pigeon Nesoenas mayeri = 390 Pink pigeon Oena capensis Masked , cape or namaqua dove Streptopelia decipiens Mourning dove Streptopelia roseogrisea Pink-headed dove Streptopelia semitorquata Senegal j palm or laughing dove Streptopelia senegalensis Red-eyed dove Streptopelia turtur Turtle dove Streptopelia vinacea Vinaceous dove Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Nepal Guatemala Ghana Ghana Ghana Ghana Mauritius Ghana Ghana Ghana Ghana Ghana Ghana Ghana 19 . 10 . 88 Official Journal of the European' Communities No L -285/ 9 Species Country Treron calva = 391 African green pigeon Ghana Treron waalia Yellow-bellied green pigeon Ghana Turtur abyssinicus Black-billed wood dove Ghana Turtur afer Blue-spotted wood dove Ghana Turtur brehmeri = 392 Blue-headed wood dove Ghana Turtur tympanistria = 393 Tambourine dove Ghana PSITTACIFORMES Parrots and kin Psittacidae Parrots Psittacula krameri Ring-necked parrakeet Ghana CUCULIFORMES Cuckoos and kin Musophagidae Turacos or plantain eaters Corythaeola cristata Great blue turaco Ghana Crinifer piscator Western grey plantain-eater Ghana Musophaga violacea Violet turaco Ghana Tauraco macrorhynchus Crested turaco Ghana PICIFORMES Ramphastidae Toucans Ramphastos sulfuratus Keel-billed toucans Guatemala PASSERIFORMES Song birds or perching birds Cotingidae Cotingas Cephalopterus ornatus Amazonian umbrella-bird Colombia Cephalopterus penduliger Long-wattled umbrella-bird Colombia Pittidae Pittas Pitta guajana Blue tailed pitta or banded pitta Thailand Pitta gurneyi Gurney's pitta Thailand Muscicapidae Old World flycarchers Bebrornis rodericanus Rodrigues warbler Mauritius Tchitrea bourbonnensis = 394 Mascarene paradise flycatcher Mauritius No L 285 / 10 Official Journal of the European Communities 19 . 10 . 88 I Species , Country Icteridae Icterids Xanthopsar flavus Saffron-cowled blackbird Uruguay Fringillidae Finches or New World seed-eaters Serinus gularis Streaky-headed seed-eater Ghana Serinus leucopygius Grey-fronted canary or grey singing finch Ghana Serinus mozambicus Yellow-fronted canary or green singing finch Ghana Estrildidae Estrildidfinches Amadina fasciata Cut-throat weaver , cut-throat or ribbon finch Ghana Amandava subflava = 395 Zebra waxbill , golden or orange-breasted waxbill Ghana I Estrilda astrildCommon waxbill or St Helena waxbill Ghana Estrilda caerulescens Lavender finch or lavender waxbill Ghana Estrilda melpoda Orange-cheeked waxbill Ghana Estrilda troglodytes Grey , red-eared , pink-cheeked or black-rumped waxbill Ghana Lagonosticta larvata - 396 Black-faced or masked-firefinch Ghana l Lagonosticta raraBlack-belliedmarant firefinch Ghana Lagonosticta rubricata Blue-billed firefinch Ghana l Lagonosticta rufopictaBar-breasted firefinch Ghana Lagonosticta senegala Senegal or red-billed firefinch Ghana Lonchura bicolor = 397 Black-and-white , black-breasted or rufous ­ backed mannikin Ghana Lonchura cucullata = 397 Bronze mannikin Ghana \ Lonchura fringilloides = 397 Magpie mannikin Ghana Lonchura malabarica = 398 Silverbill , white-throated munia Ghana Mandingoa nitidula = 399 Green-backed twinspot Ghana l Nesocharis capistrataGrey-headed oliveback Ghana Nigrita bicolor Chesnut-breasted negro finch Ghana l Nigrita canicapillaGrey-crowned negro-finch Ghana 1 Nigrita fusconotaWhite-breasted negro finch Ghana 1 Nigrita luteifronsPale-fronted negro finch Ghana Ortygospiza atricollis African quailfinch Ghana 19 . 10 . 88 Official Journal of the European Communities No L 285 / 11 Species Country Parmoptila woodhousei =400 Flowerpecker weaver finch Ghana Pholidornis rushiae Tit-hylia Ghana I Pyrenestes ostrinus = 401Black-bellied seedcracker Ghana Pytilia hypogrammica Yellow-winged or red-faced pytilia Ghana l Pytilia phoenicopteraCrimson-winged pytilia or aurora finch Ghana Spermophaga baematina Blue-billed weaver or western bluebill Ghana Uraeginthus bengalus = 402 Cordon-bleu Ghana Ploceidae Weaver-birds Amblyospiza albifrons Grosbeak weaver Ghana Anomalospiza imberbis Cuckoo weaver Ghana Bubalornis albirostris = 403 White-billed buffalo weaver Ghana Euplectes afer = 404 Yellow-crowned bishop , golden bishop , Napoleon weaver Ghana Euplectes ardens = 405 Red-collared widow-bird or whydah Ghana l Euplectes hordeaceusBlack-winged red bishop Ghana Euplectes macrourus = 406 Yellow-mantled widow-bird , yellow-backed or yellow-mantled whydah Ghana Euplectes orix = 407 Red bishop , orange or grenadier weaver Ghana l Malimbus cassiniBlack-throated malimbe Ghana Malimbus malimbicus Crested malimbe Ghana Malimbus nitens Blue-billed malimbe Ghana Malimbus rubriceps = 408 Red-headed weaver Ghana l Malimbus rubricollisRed-necked weaver Ghana Malimbus scutatus Red-vented malimbe Ghana Passer griseus = 409 Grey-headed sparrow Ghana Petronia dentata Bush-sparrow Ghana I Plocepasser superciliosusChestnut-crowned sparrow-weaver Ghana Ploceus albinucha Maxwell's black weaver Ghana Ploceus aurantius Orange weaver Ghana No L 285 / 12 Official Journal of the European Communities 19 . 10 . 88 Species Country Ploceus cucullatus = 410 Rufous-necked , black-headed , spotted-backed or village weaver Ploceus heuglini = 411 Heuglin's masked weaver Ploceus luteolus = 412 Little weaver Ploceus melanocephalus = 413 Black-headed weaver Ploceus nigerrimus Vieillot's black weaver Ploceus nigricollis Black-necked weaver Ploceus pelzelni Stender-billed weaver Ploceus preussi Yellow-capped weaver Ploceus superciliosus Compact weaver Ploceus tricolor ' Yellow-mantled weaver Ploceus velatus = 414 Vitelline or half-masked weaver Quelea erythrops Red-headed quelea Sporopipes frontalis Speckle-fronted weaver Vidua chalybeata = 415 Village indigo-bird , steel finch , Senegal combassou Vidua interjecta Uelle paradise whydah Vidua larvaticola Bako indigo-bird Vidua macroura Pin-tailed whydah Vidua paradisaea = 416 Broad-tailed paradise whydah Vidua raricola Jambandu indigo-bird Vidua togoensis Togo paradise whydah Vidua wilsoni Pale-winged indigo-bird , Wilson's indigo-bird Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana . Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana REPTILIA REPTILES TESTUDINATA Chelonians ( tortoises , terrapins and turtles ) Trionychidae Soft-shelled turtles Trionyx triunguis Nile soft-shelled turtle Ghana 19 . 10 . 88 Official Journal of the European Communities No L 285 / 13 Species Country Pelomedusidae Pelomedusa subrufa Ghana Side-necked turtles Helmeted turtle Pelusios adansonii Ghana Adanson's mud turtle \ Pelusios castaneus Ghana West African mud turtle Pelusios gabonensis = 417 Ghana Stripe-backed side necked turtle Pelusios niger Ghana Black side-necked turtle I SERPENTES Snakes Colubridae Atretium schistosum India Harmless Olive keelback water snake Cerberus rhynchops India Dog-faced water snake I Ptyas muscosus India Common rat-snake \ Xenochrophis piscator = 418 India Checkered water snake Elapidae Micrurus diastema Honduras ' Front-fanged snakes Atlantic coral snake Micrurus nigrocinctus Honduras Black-banded coral snake Naja naja India Asiatic cobra Ophiophagus hannah India King cobra Viperidae Agkistrodon bilineatus Honduras Vipers Cantil Bothrops asper Honduras Yellow-jawed tommygoff or Barba amarilla or Fer-de-lance Bothrops nasutus Honduras Horned hog-nose pit viper 1 Bothrops nummifer Honduras \ Jumping viper Bothrops ophryomegas Honduras Corniz Bothrops schlegelii Honduras Horned palm viper or eyelash viper Crotalus durissus Honduras \ Neotropical rattlesnake Vipera russellii India Russell's viper No L 285 / 14 Official Journal of the European Communities 19 . 10 . 88 Species Country FLORA PLANTS GNETACEAE Gnetum montanum Nepal MAGNOLIACEAE Talauma hodgsonii Nepal Magnolia family Safan PAPAVERACEAE Meconopsis regia Nepal Poppy family PODOCARPACEAE Podocarpus neriifolius Nepal Podocarpus family Yellow wood TETRACENTRACEAE Tetracentron sinense Nepal'